                                                      U.S. Department of Justice
                        Case 1:20-cr-00032-LGS Document 18 Filed 04/29/20 Page 1 of 1


                                                                  United States Attorney
                                                                  Southern District of New York
                                                                The Silvio J. Mollo Building
                                                                One Saint Andrew’s Plaza
                                                                New York, New York 10007



                                                                  April 22, 2020

          BY ECF

          The Honorable Lorna G. Schofield
          United States District Judge
          Southern District of New York
          United States Courthouse
          40 Foley Square
          New York, New York 10007

                  Re:     United States v. Juan Pablo Duarte, 20 Cr. 32 (LGS)

          Dear Judge Schofield:

                  The Government writes with the consent of defense counsel to request to exclude time under
          the Speedy Trial Act to the next conference date of June 25, 2020 at 11:00 a.m. The Government and
          the defendant are in negotiations about a possible disposition of the case. Separately, the Government
          has made discovery available to defense counsel. In light of these updates, the Government and
          defense counsel respectfully jointly request that time be excluded under the Speedy Trial Act until
          the next conference date so that the discussions can continue. The parties jointly submit that the
          interests in justice served by the granting of such continuance outweigh the best interests of the public
          and the defendant in a speedy trial.

                                                                  Respectfully submitted,
Application Granted. For the reasons stated above, the
Court finds that the ends of justice served by excluding          GEOFFREY S. BERMAN
the time between today and June 25, 2020 outweigh                 United States Attorney
the best interests of the public and the Defendant in a
speedy trial as provided in 18 U.S.C. 3161(h)(7)(A). It     By:                                      .
is hereby ORDERED that the time between today and                 Peter J. Davis
June 25, 2020 is excluded. The Clerk of the Court is              Assistant United States Attorney
directed to terminate the letter motion at docket                 Southern District of New York
number 17.                                                        (212) 637-2468
                                                                  cc: defense counsel (by email)
Dated: April 29, 2020
New York, New York
